MR. RICARDO SANCHEZ MANCILLAS# 1819352
                                     DALHART UNIT
                                     11950 FM 998
                                 DALHART, TEXAS 79022

  TO: THE COURT OF CRIMINAL APPEALS CLERK:
      ABEL ACOSTA,                                                     DATED: MARCH 25,2015
      P.O.BOX 12308, CAPITOL STATION,
      AUSTIN, TEXAS 78711

RE: EX PARTE: RICARDO SANCHEZ MANCILLAS, CAUSE NUMBER:2012-CR-0083B-W1
                                              WR-83,012-01
   Dear Acosta;                                                                               RECEIVED IN
       Gr   e e tin g s .   En c 1 o s e d are the or i g in a 1 o f ; Re 1 at or ; C!f.'lij~TcG.fi (i~lWlV~AL APPEALS
  motion for Extension of Time with Affidavit in support,                                   an~~o~ficQ315

   to Suspend with Affidavit in support herein.

       Please file these motion's and affidavit's
   Criminai Appeals.

    Attached to this letter is,                   a self-return-envelope for the "PD"
   new cause number,            for my personal files.

       A copy of these motion's and affidavit's has been forward to the
   following addresses;

  BEXAR COUNTY          TEXAS DISTRICT                   BEXAR COUNTY TEXAS DISTRICT
  CLERK: DONNA          KAY McKINNEY,                    ATTORNEY: NICHOLAS L~HOOD,
  101 W. NUEVA,          SUITE 217,                      PAUL ELIZONDO TOWER,
  SAN ANTONIO,          TX 78205                         101 W. NUEVA, 4TH FLOOR,
                                                         SAN ANTONIO, TX 78205

      "Thank you,           for your kind




                                                       ~
                                                       ~N~7ANClLLAS
                                                        MR. RICARDO
                                                  WR-83,012-01
                                WRIT NO:
                                              -------
RICARDO SANCHEZ MANCILLAS                     §
              Relator,

vs,                                           §     IN THE COURT OF CRIMINAL APPEALS
                                                    OF THE STATE OF TEXAS
SID HARLE                                     §
        Respondent,
                                              §
                                                                                             .~




      RULE 79.6, TEXAS RULES OF        A~PELLATE               PROCEDURE, RELATOR MOTION
            FOR· EXTENSION OF TIME WITH· AFFIDAVIT IN SUPPORT:

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:
       Comes now,   RICARDO SANCHEZ MANCILLAS,                      Relator-Undersigned, in the
Interest of Justice, file this motion for Extension of Time with Aff-
idavit In Support, in the said above caption, and will show the Court
the followings;
                                        I.
                                  JURISDICTIONS:
    Pursuant to; Rule 79.6, of the Texas Rules Of Appellate Procedure,
and under Article 5, Section 5, of th~ Texas Constitution, This Court
has   jurisdi~tion    to review the extension of time upon affidavit in sup-
port hereinafter.
                                            II.
                                       .~FFARTTEl.S ::~   ..
       RelatoT; Mancillas,     (sentence to 17-years by a grand-jury) for a
Robbery charge,(enhanced)in cause number;201i2-CR-0083B,                           is an inmate
incarcerated in the Texas Department of Criminal Justice Institution
(TDC).
      Respond~nt;    Sid Harle,   (Honor~ble              Judge) is located in the Distritt
Court 226TH Judicial, of Bexar County, Texas.

                                           III.
                      ·FACTS AND       PROCEDUR~C               HISTORY:
      On March 11,2015 Respondent;            Harle, filed an "Order" dismissing
relator; Mancillas, Application State Writ of Habeas Corpus, for want
"verification."

*(Relator Extension      0~   Tjme)*
                                    Page 1         0 f:        4'
     Contrast to Respondent;       Harle,    "Order;~n   It did notify relator;
· Mancillas that the Appication has been sent to the Court of Criminal
 Appeals.
     Relator;    Mancillas, asserts to amend second application with
 verification, inorder to prohibit-refiling a second application for
 Writ of Habeas Corpus,       in the Interest of Justice.


                                       VI.
                                SHOWING OF CAUSE:
     Relator;    Mancillas,    attach to this; Motion for Extension of Time,
 hfus:declaration, inorder to prove cause to this Honorable Court.

    ·The undersignerl apologize to this Honorable Court of the need for
 the extension of time.       The,;i.Jndersigned request 60-days extended til
 May 31 ,2015.inorder tp prepare a Amended writ Habeas Corpus "verific-
 ation~"    The Court will almost certainly uphold the governmental:attion.

                                        v.
                                     PRAYER:
      WHEREFORE: Relator; Mancillas,           prays the Honorable Court of Crim-
 inal Appeals, grants his motion for Extension of Time, as we'll see
 justl;ce '.serv.ed in ·;thd!s instant case.
                                                  Respectfully submitted,



                                                MR, RICARDo~ACHEz MANCILLAS
                                                TDC NO# 1819352
                                                DALHART UNIT
                                                11950 FM 998
                                                DALHART, TEXAS 79022

                                       VI.
                            CERTIFICATE OF SERVICE:
          Service has been accomplished by sending a copy of this instrum-
 ent to the following addresses;       Bexar County District Clerk;         Donna Kay
 McKinney,    at; 101 W. Nueva, Suite 217, San Antonio, Tx 78205/ District
 Attorney;    Nicholas Lahood, at;    Paul Elizondo Tower, 101 W.         Nueva, 4TH
 Floor,    San~Antonio,   Tx 78205/ Court of Criminal        A~peals   Clerk; Abel
 Acosta, at;    P.O.BOX 12308, Capitol Station, Austin, Tx 78711.
     Executed date; March 25,2015                 Respectfully submitted,
*(Relator Extension of Time)*
                    Page 2 of 4,
                                                  ~~~~.
                                                   RICJ\R~ANCHEZ MANC~LLAS
                                                  MR,
                            WRIT NO: WR-83,01'2.:..01

RICARDO SANCHEZ MANCILLAS             §
              Relator,

vs,                                   §     IN THE COURT OF CRIMINAL APPEALS
                                            OF THE STATE OF TEXAS
SID HARLE                             §
        Respondent,
                                      §

                                   ORDER:

       On this day came onto be heard, the foregoing Relator; Mancillas,
motion for Extension of Time with Affidavit In Support, as it appears
to this Court that it has merits.

        IT IS   TH~REFORE   ORDERED: In The Interest of Justice, that the
relator; Mancillas, motion for Extension of Time is granted.

       IT IS THEREFORE ORDERED:       that the time is extended til May 31,
2015 inorder to prepare a Amended writ Habeas Corpus "verification"
as no-more time will be giving after that dead-line.

       IT IS THEREFORE FURTHER ORDERED: that the clerk of this Court,
shall notify to all parties this "Order" being granted.

       SIGNED on this the ______ day of ______________________ 2015.




                                     PRESIDING JUDGE




*(Relator Extension Of .Time)*        Page 3 of 4,
RELATOR: MANCILLAS AFFIDAVIT IN SUPPORT FOR
             EXTENSION OF TIME:
IN THE STATE OF TEXAS                      §
COU~TY    OF HARTLEY                       §          WRIT NOt WR-83,012-01
                                           §

                                    AFFIDAVIT:

       BE IT ACKNOWLEDGED that I,         RICARDO SANCHEZ MANCILLAS,                                                   the
undersigned affiant,          being of legal age, sound of mind, and able
to make this affidavit, do hereby say under oath the followings;

A),    I am incarcerated in the Texas Department of Criminal Justice
       Institution; of Hartley County Texas, Dalhart Unit, 11950 FM
       998, Dalhart, Texas 79022;

B),    On February 05,2015, The District Attorney; Jay Brandon, SBN:
       02880500, of Bexar County Texas,            (State Response to Application·
       for Writ of Habeas Corpus) did not contest to the "verification":

C), MR. Brandon, did not notify Mancillas, of the lack "verification"
      into the application, inorder to make timely                                        A~ended                   writ Habeas
      Corpus "verification."

D), Mancillas, declare that,            to avoid a second (subsequently) writ
      of Habeas Corpus application soley upon the same claim's and
      fact's,   a   A~ended   writ of    h~bsas    corpus application must be
      require inorder to prove further;               "exer~ise                       due diligence,"
      [if] the extension of time is Denied.

                                   DECLARATION:
  I, detlare under the Penalty of Perjury, that the said above fore-
going is true and correct to the best of my knowledge,                                                       as this affi-
davit is freely made, presented _to; V.T.C.A. TEX, CIV,                                                      PROC, REM,
CODE, §§ 132.003 and 132.001, and 28,U.S.C.§ 1746.
      Executed date; March 25,2015.            •        ~ iJ~.a/-1A                                                               '#             .
                                          Aff~ant;~At:                                                       :;Q"'~~
                                                   MR.'-.::;.....;;,R;:;.;,I,..;.;C;.;A~R~D~O~S;.;A~N~~E~Z::....a.:M~A;.:N~C:t:::I~L~~::L:o.£:A S ,
                                                   TDC NO# 1 819352
                                                   DALHART UNIT
                                                   11950 FM 998
*(Relator Extension Of Time)*                      DALHART, TEXAS 79022
                   Page 4 of 4,